• Hooker, J.
The defendant was a hotel keeper, and was convicted of violating the provisions of the local option statute. The only question in the case is the suffici®cy of the warrant and information; it being claimed that they are invalid because they do not show that the *511acts of the defendant were not within the exceptions contained in section 15 of the statute (Act No. 183, Pub. Acts 1899), as to selling for sacramental purposes, and rendering it inapplicable to druggists or registered pharmacists in selling under and in compliance with law.
The case needs no protracted discussion. It is ruled by Smalley v. Ashland Brown-Stone Co., 114 Mich. 109 (72 N. W. 29); People v. Allen, 122 Mich. 123 (80 N. W. 991).
The conviction is affirmed.
The other Justices concurred.